ORDER
PER CURIAM.
Wife appeals after the trial court sustained husband’s motion to modify their dissolution decree reducing husband’s maintenance obligations to wife. We affirm.
There was substantial evidence to support the trial court’s finding of a substantial and continuing change of circumstances, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, setting *68forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).